 



Exhibit 10(s)

C-COR Incorporated
Profit Incentive Plan (PIP)
Fiscal Year 2005
Executive Plan

1. Conceptual Basis of the Plan

The PIP plan is based upon the achievement of specific divisional and corporate
financial goals as established on an annual basis by the Board of Directors. The
plan allows eligible employees to share in the successes of the company, while
balancing the financial needs of the company to re-invest profits in future
operations. There are two main aspects of the measurement of achievement of
objectives:

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. If this results in a reduction of
payout, it will be pro-rated over eligible recipients.

2) Beginning at achievement of 100% or greater of divisional and/or corporate
financial goals, employees will be eligible to receive an incentive payment. The
divisional goals will be based on contribution income* and the corporate goal
will be operating profit*. The basic payment formula is as follows:

     Employee’s base wages X designated % = PIP Payment

* Financial measures will be according to GAAP accounting and will exclude
one-time expenses or revenue including but not limited to the sale/recovery of
Adelphia receivables. Final determination on inclusion or exclusion of expenses
or revenue in determining achievement of the financial goals will be at the sole
discretion of the Board of Directors upon presentation of the relevant
information by the officers of the Company.

2. Participant Eligibility

Full-time, active employees and part-time, active employees (working a minimum
of 20 hours per week/1040 hours per year) of C-COR Incorporated, Broadband
Management Solutions, LLC, C-COR Electronics Canada, and individuals within
subsidiary groups who are specifically identified as key management/ technical
leadership are eligible for this program:

The following employees are not eligible:



–   Employees on Sales/Marketing Commission or Incentive Plans   –   Employees
who are provided a specifically identified, alternative incentive bonus   –  
Temporary Agency Employees, Independent Contractors, Co-op and Intern
(part-time) Employees, Employees paid on a piece rate basis

New Hires within the Fiscal Year and / or Terminated Employees –

An employee is eligible for a PIP payment if they have worked at least one full
fiscal quarter between June 26, 2004 and June 24, 2005 and are on the payroll at
the end of the fiscal measurement period (defined in section 4 below). Employees
who are impacted by a reduction-in-force during the measurement period are
eligible for a pro-rated payment if they have worked at least one full fiscal
quarter during the measurement period and agree to sign a general release
agreement. The formula for calculating a PIP payment takes into account the
pro-rationing of the payment amount to reflect the amount of time the individual
was actively employed during the payment period.

 



--------------------------------------------------------------------------------



 



Employees on Leave (Disability; Workers’ Compensation; FMLA; Military Leave) –

An employee must be a full-time or part-time active employee in order to be
eligible for a payment. The individual would be eligible for a payment on a
pro-rata basis for the period of time that he/she was a full-time or part-time
active employee between June 26, 2004 and June 24, 2005.

3. Frequency and Timing of Payments

Achievement of financial metrics versus established goals will be reviewed based
on the fiscal year 2005. A review will take place after the completion of the
fiscal year. Following the audit (or review, in the case of interim financial
statements) of the financial statements, the Compensation Committee will
recommend any applicable PIP payments to the Board of Directors for final
approval. All decisions made by the Compensation Committee and/or Board of
Directors are final and binding (see Administration section 8 of this document).
Any payment approved will be disbursed to all eligible employees as soon as
practically possible following Compensation Committee and/or Board of Directors
approval.

4. Measurement Period

Measurement Period: June 26, 2004 to June 24, 2005

5. Financial Measures Weighting

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. If this results in a reduction of
payout, it will be pro-rated over eligible recipients.

2) Financial measures will be established for each division and for the
corporation.

Division Presidents:

For each Division President, the financial measures will be a FY05 divisional
contribution income* goal as well as a FY05 operating profit * goal for the
corporation. The final goal achievement will be calculated as follows:

     50% X Divisional Contribution Income Achievement %
+ 50% X Corporate Operating Income Achievement %
= Total Goal Achievement %

Corporate Officers:

A FY05 operating profit* goal will be established for the corporation. The final
goal achievement will be calculated as follows:

100% X Corporate Operating Profit* Achievement % = Total Goal Achievement %

* Financial measures will be according to GAAP accounting and will exclude
one-time expenses or revenue including but not limited to the sale or recovery
of Adelphia receivables. Final determination on inclusion or exclusion of
expenses or revenue in determining achievement of the financial goals will be at
the sole discretion of the Board of Directors upon presentation of the relevant
information by the officers of the Company.

 



--------------------------------------------------------------------------------



 



6. Calculation of PIP Payment for Management

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. If this results in a reduction of
payout, it will be pro-rated over eligible recipients.

2) Payment calculations for divisional and/or corporate goals will be based on
Total Goal Achievement % with associated PIP payments as defined below:

      Total Goal Achievement %

--------------------------------------------------------------------------------

  PIP Payment

--------------------------------------------------------------------------------

Less than 100% of Plan
  0% payment
 
   
Plan target at 100% achievement of goal
  30% to 75% of base wages dependent upon specific position. Officer positions
will be reviewed and approved by the Compensation Committee. Senior management
will be approved by the CEO/Chairman of the Board.
 
   
101% to 120%
  Additional 1% multiplier at 101%; additional 1% for each 1% above 101% through
120%,
 
   

  Example:
 
   

  101% — 101.99% = 101% X 50% of wages

  102% — 102.99% = 102% X 50% of wages

  103% — 103.99% = 103% X 50% of wages.
 
   
 
  120% and above = 120% X 50% of wages

7. Definition of base wages

Base wages are defined as the total base wages of an employee at the end of each
measurement period, not including any special compensation such as the
reimbursement of moving expenses, one-time bonuses, or the exercise of stock
options. Base wages do not include overtime, however shift differential will be
included in the calculation of base wages when applicable.

8. Administration

The Compensation Committee of the Board of Directors oversees the Plan. The
Compensation Committee and/or its delegate(s) are responsible for administration
of the plan.

Subject to the provisions of the Plan, the Compensation Committee and/or its
delegate(s) shall have the sole authority and discretion:



i)   to construe and interpret the Plan;   ii)   to determine and approve the
amount of payments to be made within the Plan guidelines and to refer any
exceptions or items requiring further review to the Board of Directors for
approval;

 



--------------------------------------------------------------------------------



 



iii)   to determine and approve the status and rights of any participant or
beneficiary to payments under the Plan;   iv)   to decide all questions
concerning the Plan and to make all other determinations and to take all other
steps necessary or advisable for the administration of the Plan.

All decisions made by the Compensation Committee and/or its delegate(s) or the
Board of Directors pursuant to the provisions of the Plan shall be final,
conclusive, and binding upon all parties. The Compensation Committee has
complete discretion in administering and interpreting the PIP Plan and in
granting or denying any payments described within the plan regardless of the
financial calculations presented.

9. Right to Withhold Taxes

The Company shall have the right to withhold such amounts from any payment under
this Plan as it determines necessary to fulfill any federal, state, or local
wage or compensation withholding requirements.

10. Non-Transferability of Rights

A participant’s rights and interests under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in an event of the participant’s death), including, but not
limited to, by way of execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner, and no such rights or interests of any
participant under the Plan shall be subject to any obligation or liability of
such participant other than any obligations or liabilities owed by the
Participant to the Company.

11. No Right to Continued Employment

Neither the Plan, nor any compensation payable under the Plan, shall confer upon
any participant any right to continuance of employment by the Company or any
affiliate of the Company nor shall they interfere in any way with the right of
the Company or any affiliate of the Company to terminate any participant’s
employment at any time.

12. No Claim Against Assets

Nothing in this Plan shall be construed as giving any participant or his or her
legal representative, or designated beneficiary, any claim against any specific
assets of the Company or any affiliate or as imposing any trustee relationship
upon the Company or any affiliate in respect of the participant.

The Company shall not be required to segregate any assets in order to provide
for the satisfaction of the obligations hereunder. If and to the extent that the
participant or his or her legal representative or designated beneficiary
acquires a right to receive any payment pursuant to this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company or
any affiliate.

13. Company’s Books and Records Conclusive

The Company’s books and records, and internal accounting procedures, will be
conclusive for all purposes under the Plan.

 



--------------------------------------------------------------------------------



 



14. Amendment or Termination

The Company may at any time, terminate or modify or amend the Plan in any
respect, at any time prior to payment for the fiscal year. The Compensation
Committee may consider all applicable fiscal conditions at the time of payment
in making its final determinations of payment or non-payment of PIP funds.

15. No Other Agreements or Understandings

Except as expressly provided herein, this Plan represents the sole agreement
between the Company and participants concerning its subject matter and it
supersedes all prior agreements, arrangements, understandings, warranties,
representations, and statements between the parties concerning its subject
matter.

16. Governing Law

The Plan and all actions taken pursuant thereto shall be governed by, and
construed in accordance with, the laws of the State of Pennsylvania applied
without regard to conflict of law principles.

 